Title: To James Madison from Louis-Marie Turreau (Abstract), 24 June 1805
From: Turreau, Louis-Marie
To: Madison, James


24 June 1805, Washington. Received with JM’s letter of 22 June the protest and other papers concerning the capture of the Two Friends, Capt. Neil McNeal, at the entry of the port of Charleston by the French privateer L’Emerance, Captain Moisan.
Is happy to say that the communication of this capture that he received from the French commissary of commercial affairs at Charleston enabled him to anticipate JM’s wishes by asking all the captains general of the French colonies, to whom he wrote about it, to give satisfaction for the violation of the convention between France and the United States committed by Captain Moisan and to prove at the same time that the clearly announced intention of the emperor is that the treaties which unite the two nations are to be religiously observed.
